SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

352
CA 15-01150
PRESENT: SMITH, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


NICHOLAS L. VASSENELLI, PLAINTIFF-APPELLANT,

                    V                             MEMORANDUM AND ORDER

CITY OF SYRACUSE, STEPHANIE A. MINER, IN HER
INDIVIDUAL AND OFFICIAL CAPACITY AS MAYOR OF CITY
OF SYRACUSE, FRANK L. FOWLER, IN HIS INDIVIDUAL
AND OFFICIAL CAPACITY AS CHIEF OF POLICE FOR CITY
OF SYRACUSE, JUDY CULETON, IN HER INDIVIDUAL
CAPACITY AS FORMER DIRECTOR OF HUMAN RESOURCES
DIVISION OF SYRACUSE POLICE DEPARTMENT, MATTHEW
DRISCOLL, IN HIS INDIVIDUAL CAPACITY AS FORMER
MAYOR OF CITY OF SYRACUSE, GARY MIGUEL, IN HIS
INDIVIDUAL CAPACITY AS FORMER CHIEF OF POLICE FOR
CITY OF SYRACUSE, SERGEANT RICHARD PERRIN, IN HIS
INDIVIDUAL AND OFFICIAL CAPACITY, DAVID BARRETTE,
IN HIS INDIVIDUAL AND OFFICIAL CAPACITY AS A DEPUTY
CHIEF OF CITY OF SYRACUSE POLICE DEPARTMENT,
SERGEANT MICHAEL MOUREY, IN HIS INDIVIDUAL AND
OFFICIAL CAPACITY AS THE EMPLOYEE IN CHARGE OF THE
MEDICAL SECTION OF CITY OF SYRACUSE POLICE
DEPARTMENT, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


BOSMAN LAW FIRM, LLC, CANASTOTA (A.J. BOSMAN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

COUGHLIN & GERHART, LLP, BINGHAMTON (MARY LOUISE CONROW OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


      Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered March 4, 2015. The order granted the motion
of defendants-respondents to dismiss the amended complaint against
them.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by denying the motion in part and
reinstating the 1st through 4th and 8th through 12th causes of action
against defendant City of Syracuse and the individual City of Syracuse
defendants, and as modified the order is affirmed without costs.

     Same memorandum as in Vassenelli v City of Syracuse ([appeal No.
                                    -2-                  352
                                                   CA 15-01150

1] ___ AD3d ___ [Apr. 29, 2016]).




Entered:   April 29, 2016                 Frances E. Cafarell
                                          Clerk of the Court